DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 14 February 2022 for the application filed 26 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christmann et al. (DE 102008028866) in view of Foskey et al. (US 2015/0175259).
- Regarding Claim 1. Christmann discloses a rotor blade control system (fig. 5 and 10) comprising: 
a hub assembly (fig. 10; 5/10/20/30) pivotally attached to a rotor blade (fig. 10 illustrates the assembly attached to a rotor blade); 
a mast (fig. 5 illustrates the mast) attached to the hub assembly (illustrated by fig. 10); 
a swashplate assembly (20) engaged with the mast (fig. 5 illustrates the assembly engaged with the mast), the swashplate assembly (20) comprising: 
a rotating ring (inherently present); 
a non-rotating ring (inherently present); and 
a base (10) spaced apart from the non-rotating ring (fig. 5 and 10 illustrate the spacing); and 
a swashplate actuation mechanism (30) pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring (fig. 5 illustrates the coupling locations between the actuation mechanism and the non-rotating ring) and pivotally coupled with the base (10) at a plurality of base locations (fig. 5 illustrates the coupling locations), the swashplate actuation mechanism (30) comprises a plurality of substantially triangular dual actuator assemblies (fig. 5 illustrates the substantially triangular dual actuator assemblies of 31/32, 33/34, 
wherein the swashplate actuation mechanism (30) is configured to move the swashplate assembly (20) about a longitudinal axis (55/56) and a lateral axis (53/54) in response to a cyclic input (“cyclic pitch adjustment” page 8); 
wherein the swashplate actuation mechanism (30) is configured to move the swashplate assembly (20) along the mast (51) in response to a collective input (“collective pitch adjustment” page 8). Christmann does not disclose a gimbal ring disposed between the rotating ring and the mast or that the actuators are pneumatic actuators.
However, Foskey discloses a similar rotor blade control system (fig. 6-8) wherein a gimbal ring (233a/233b, “gimbal ring” [0022]) is disposed between the rotating ring and the mast (fig. 8 illustrates the arrangement of the gimbal ring between the rotating ring and the mast), and wherein the actuators (209) are pneumatic (“can be any implementation specific type of actuator such as…pneumatic” [0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Christmann to incorporate the gimbal ring and pneumatic actuators of Foskey to ensure the connection between the mast and rotating ring is allowed degrees of freedom as necessary for the functioning of the rotor mast and swashplate connection, and for the actuators to be of whatever type was proper for the application.  Further, given the applicant’s disclosure, the examiner questions the criticality of the type of actuator within the given invention, as multiple types of actuators are listed as potential actuators for the system which are listed as though each type is equivalent to any other type.
- Regarding Claim 2. Christmann as modified discloses the rotor blade control system of claim 1, wherein the first actuator element (31) and the second actuator element (32) are independently and concurrently operable to move the coupling location (21/22) of the non-rotating ring (“elongating actuators” page 4, 
- Regarding Claim 3. Christmann as modified discloses the rotor blade control system of claim 2, wherein the first actuator element (31) and the second actuator element (32) each comprise a primary actuating device configured to extend and/or withdraw a movable rod from an actuator body (“movable part is braked with respect to the base part” page 4).
- Regarding Claim 4. Christmann as modified discloses the rotor blade control system of claim 3, wherein the first actuator element (31) and the second actuator element (32) further comprise a secondary actuating device configured to extend and/or withdraw the movable rod from the actuator body (“rotary actuator” page 4).
- Regarding Claim 5. Christmann as modified discloses the rotor blade control system of claim 2, wherein the first and the second actuator elements (31/32) being independently operable to extend and/or withdraw a first and second movable rod from a first and second actuator body, respectively, the first and second movable rods meet at the coupling location (21/22) to define the apex of the substantially triangular dual actuator assembly (fig. 1 and 5 illustrate the shape of the dual actuator assembly).
- Regarding Claim 9. Christmann as modified discloses the rotor blade control system of claim 1, wherein the plurality of substantially triangular dual actuator assemblies (31/32, 33/34, 35/36) is pivotally coupled with the non-rotating ring at three coupling locations (21/22, 23/24, 25/26) arranged in a triangular pattern (fig. 5 illustrates the triangular pattern) and pivotally coupled with the base (10) at six base locations (11-16) arranged in a hexagon pattern (“hexapod arrangement” page 7).
- Regarding Claim 10. Christmann as modified discloses the rotor blade control system of claim 9, wherein the three coupling locations (21/22, 23/24, 25/26) each comprises a common coupling location (“common mounting area” page 5).
- Regarding Claim 11. Christmann as modified discloses the rotor blade control system of claim 9, wherein each of the coupling locations includes at least two pivot joints (fig. 5 illustrates two pivot joints at each coupling location).
- Regarding Claim 12. Christmann as modified discloses the rotor blade control system of claim 1, wherein the swashplate actuation mechanism (30) further comprises a position sensor (71-76; “position 
- Regarding Claim 13. Christmann as modified discloses the rotor blade control system according to claim 1, further comprising: 
a pilot control assembly (inherently present for control of the rotorcraft) configured to receive commands from a pilot (inherently present to control the rotorcraft); and 
a flight control computer (100, “central controller” page 10) in electrical communication with the swashplate actuation mechanism (30) and the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8), the flight control computer (100) configured to make a command to at least one of the substantially triangular dual actuator assemblies (31/32, “collective pitch adjustment” page 8) to move the swashplate assembly (20) along at least one of a longitudinal axis (55), a lateral axis (53), and a mast axis (51).
- Regarding Claim 14. Christmann as modified discloses the rotor blade control system according to claim 13, wherein the flight control computer (100) comprises a fly-by-wire flight control system (“electromechanical actuation” page 3, a system which uses electrical signals to control the rotor components is equivalent to a fly-by-wire flight control system) in electrical communication with the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8).
- Regarding Claim 15. Christmann as modified discloses the rotor blade control system according to claim 13, further comprising the flight control computer (100) configured to: 
identify a failure associated with at least one (“error occurred” page 9) of the first actuator element (31) and the second actuator element (32) in a substantially triangular dual actuator assembly (31/32); 
disengage the actuator element associated with the failure (“release device” page 9, “convert to a free-running actuator” page 9); and 
determine a modified command signal to an at least one functioning actuator element (31, “compensation” page 9), the modified command signal configured such that the at least one 
- Regarding Claim 16. Christmann as modified discloses the rotor blade control system according to claim 13, further comprising the flight control computer (100) configured to: 
identify a failure associated with a primary actuating device of a first actuator element (31) or a second actuator element (32, “error occurred” page 9); 
disengage the primary actuating device associated with the failure (“free-running actuator” page 9); and 
engage a secondary actuating device in the first actuator or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure (“function analogous to the one in 3” page 9).
- Regarding Claim 17. Christmann discloses a method of controlling a plurality of rotor blades (fig. 10), the plurality of rotor blades rotatably connected to a hub assembly (5/10/20/30) attached to a mast (fig. 5 illustrates the mast), the method comprising: 
providing a swashplate assembly (20) engaged with the mast (illustrated by fig. 5), the swashplate assembly (20) comprising: 
a rotating ring (inherently present); 
a non-rotating ring (inherently present); and 
a swashplate actuation mechanism (30) pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring (fig. 5 illustrates the coupling locations between the actuation mechanism and the non-rotating ring) and pivotally coupled with the base (10) at a plurality of base locations (fig. 5 illustrates the coupling locations), the swashplate actuation mechanism (30) comprises a plurality of substantially triangular dual actuator assemblies (fig. 5 illustrates the substantially triangular dual actuator assemblies of 31/32, 33/34, and 35/36) that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring (, each of the substantially triangular dual actuator assemblies (31/32, 33/34, and 35/36) comprises a first actuator element (31) and a 
actuating the swashplate actuation mechanism (30) with a command from a flight control computer (100) to the first actuator element (31) and the second actuator element (32) in each of the plurality of substantially triangular dual actuator assemblies so as to move the swashplate assembly (20) along at least one of a longitudinal axis (55/56) a lateral axis (53/54) and a mast axis (“cyclic pitch adjustment” “collective pitch adjustment” page 8). Christmann does not disclose a gimbal ring disposed between the rotating ring and the mast or that the actuators are pneumatic actuators.
However, Foskey discloses a similar rotor blade control system (fig. 6-8) wherein a gimbal ring (233a/233b, “gimbal ring” [0022]) is disposed between the rotating ring and the mast (fig. 8 illustrates the arrangement of the gimbal ring between the rotating ring and the mast), and wherein the actuators (209) are pneumatic (“can be any implementation specific type of actuator such as…pneumatic” [0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Christmann to incorporate the gimbal ring and pneumatic actuators of Foskey to ensure the connection between the mast and rotating ring is allowed degrees of freedom as necessary for the functioning of the rotor mast and swashplate connection, and for the actuators to be of whatever type was proper for the application.  Further, given the applicant’s disclosure, the examiner questions the criticality of the type of actuator within the given invention, as multiple types of actuators are listed as potential actuators for the system which are listed as though each type is equivalent to any other type.
- Regarding Claim 18. Christmann as modified discloses the method according to claim 17, wherein the flight control computer (100) comprises a fly-by-wire flight control system (“electromechanical actuation” page 3, a system which uses electrical signals to control the rotor components is equivalent to a fly-by-wire flight control system) in electrical communication with the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8).

identify a failure associated with at least one (“error occurred” page 9) of the first actuator element (31) and the second actuator element (32) in a substantially triangular dual actuator assembly (31/32); 
disengage the actuator element associated with the failure (“release device” page 9, “convert to a free-running actuator” page 9); and 
determine a modified command signal to an at least one functioning actuator element (31, “compensation” page 9), the modified command signal configured such that the at least one functioning actuator element (31) assumes full functional responsibility for the substantially triangular dual actuator assembly (31/32; “function is then analogous to the one in 3” page 9).
- Regarding Claim 20. The method according to claim 17, further comprising: 
identify a failure associated with a primary actuating device of a first actuator element (31) or a second actuator element (32, “error occurred” page 9); 
disengage the primary actuating device associated with the failure (“free-running actuator” page 9); and 
engage a secondary actuating device in the first actuator or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure (“function analogous to the one in 3” page 9).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christmann as modified in further view of Schmuck (US 5,511,947).
- Regarding Claim 7. Christmann as modified discloses the rotor blade control system of claim 1, with the base (10).  Christmann as modified does not disclose the base comprising an upper surface facing on a gearbox.
However, Schmuck discloses a similar system (fig. 1) wherein the base (67) comprises an upper surface facing on a gearbox (67, fig. 1 illustrates the base as gearbox 67 with an upper surface and 
- Regarding Claim 8. Christmann as modified discloses the rotor blade control system of claim 1, with the base.  Christmann does not discloses the base comprising a side surface on a gearbox.
However, Schmuck discloses a similar system (fig. 1) wherein the base (67) comprises a side surface on a gearbox (67, fig. 1 illustrates the base as gearbox 67 with a side and an upper surface and lugs which can also be interpreted as comprising an upper or side surface of the gearbox). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the base of Christmann to be a side surface of a gearbox as disclosed by Schmuck to allow for the base to be a proximate stationary portion of the system. Further, the examiner contends that shifting the position of the actuator attachment to a side or upper surface of a gearbox rather that a portion of the frame would not have modified the operation of the device in an unknown manner
Response to Arguments
Applicant's arguments, see pages 8-10, filed 14 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but they are not persuasive. Regarding the applicant’s argument that Christmann discourages alternative actuators, the examiner contends that Christmann discourages the use of hydraulic actuators specifically due to potential pollution concerns associated therewith. Christmann does not discourage the use of actuators not involving electromechanical actuation, but merely discourages use of actuators with potential pollution concerns, of which pneumatic actuators are not a part.  
The arguments against Shundo are no longer relevant, as Foskey has been brought in to implicitly teach the use of pneumatic actuators in a similar system to that of Christmann.  Further, regarding the type of actuator used, the applicant’s specification lists the various types of potential actuators that could be used with the system within [0009] and [0057], as previously present in now cancelled claim 6, leading one to interpret the listing as providing equivalent types of actuators.  As such, the criticality of a pneumatic actuator versus that of an electromechanical or any other type of actuator is brought into question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        20 February 2022